COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Candice L. Griffin, Relator

Appellate case number:      01-19-00545-CV

Trial court case number:    97725-F

Trial court:                300th District Court of Brazoria County

        On July 23, 2019, relator, Candice L. Griffin, filed a petition for a writ of mandamus
seeking to compel the respondent district judge to vacate the July 17, 2019 order, signed
by the associate judge, denying relator’s motion for continuance and to continue the trial
to allow her time to obtain competent trial counsel in the underlying divorce proceeding.
Although relator’s petition includes a certification and appendix and makes a request for a
stay, relator did not file a motion for temporary relief that complies with Rule 52.10(a).
See TEX. R. APP. P. 52.3(j), (k), 52.7(a)(2), 52.10(a).

       Accordingly, the Court requests a response to the petition for writ of mandamus by
any real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be
filed within 20 days from the date of this order. See TEX. R. APP. P. 2, 52.4.

       It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley_____
                    Acting individually  Acting for the Court
Date: __July 25, 2019__